Citation Nr: 1034054	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an immune complex disease, 
other than chloracne, to include vasculitis with peripheral 
neuropathy as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1968 to January 
1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, MI.  The 
Board previously remanded the issue for further development in 
December 2008 and October 2009.  The December 2008 remand 
directives were for the RO to obtain the Veteran's Social 
Security Administration (SSA) records, any outstanding VA and 
private treatment records, and a VA medical examination.  The 
directives of the October 2009 Board were for the RO to obtain an 
addendum to the previous VA examination report.  The directives 
of the Board remands have been substantially complied with.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In his substantive appeal, the Veteran requested a Board hearing.  
A hearing was scheduled for February 2007 but the Veteran 
cancelled his hearing request in writing in February 2007.  Thus, 
his hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).  


FINDING OF FACT

Immune complex disease was not manifested during the Veteran's 
active duty service or for many years thereafter and is not shown 
by competent evidence to be related to the Veteran's active duty 
service, including exposure to herbicides.


CONCLUSION OF LAW

Immune complex disease was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service. 38 U.S.C.A. §§ 1110, 
1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated February 2006 
and March 2006 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in February 2006 prior 
to the initial unfavorable decision in April 2006.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
Although the present appeal involves the issue of an initial 
service connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, private treatment records, VA 
examination reports, SSA records, and lay evidence.  The 
Veteran's representative asserted in March 2010 that various 
aspects of the Board's December 2008 remand remained outstanding; 
specifically, no medical examination was scheduled, no response 
to the SSA regarding records were received, and no recent VA 
treatment records were obtained.  VA sent the Veteran a letter in 
January 2009 asking him to identify any outstanding VA or private 
treatment records, but the Veteran did not respond.  VA also 
obtained the Veteran's SSA records, as they are reflected in the 
file.  Additionally, the Veteran was afforded VA examinations 
addressing his claim.  Thus, the Board finds that the Veteran's 
representative's assertions are unfounded.  

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the claimant.   

The Veteran was afforded VA examinations in May 2007 and January 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While 
the January 2009 VA examiner indicated that an opinion could not 
be provided without resort to speculation, a rationale was 
provided for this opinion.  See Jones v. Shinseki, 23 Vet. App. 
281 (2010) (holding that if an examiner states that s/he cannot 
provide an opinion without resort to mere speculation, the 
opinion has no value unless the examiner explains why s/he cannot 
make the decision even after review of the record and 
consideration of all available information).  Given that the 
claims file was reviewed by the examiners and the examination 
reports set forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for immune complex disease.  Applicable law 
provides that service connection will be granted if it is shown 
that the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran contends that his immune complex disease, 
specifically vasculitis and peripheral neuropathy, may have 
resulted from Agent Orange exposure during his Vietnam service. 
Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), Veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as Agent 
Orange.  According to the Veteran's service records, he served in 
the Republic of Vietnam during the applicable time period, 
therefore, his exposure to toxic herbicides is presumed.  See 38 
U.S.C.A. §§ 1116, 1154; 38 C.F.R. § 3.309(e).

The Board notes that immune complex disease is not among the list 
of diseases associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  Vasculitis is also absent from the list of diseases.  
The Secretary of the Department of Veterans Affairs has decided 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  Regarding peripheral neuropathy, 
epidemiologic studies that used appropriate comparison groups and 
standard techniques for diagnosis and assessment of exposure have 
not demonstrated consistent associations between exposure to the 
compounds of interest and the development of peripheral 
neuropathy.  Several reports have shown no significant 
association, and in the reports that did indicate an association, 
chance, bias, or confounding could not be ruled out with 
confidence.  There is inadequate or insufficient evidence to 
determine whether there is an association between herbicide 
exposure and delayed or persistent peripheral neuropathy.  
Additionally, on the basis of its evaluation of the evidence 
reviewed in Update 2006 and previous reports, the National 
Academy of Sciences concluded that there is inadequate or 
insufficient evidence to determine whether there is an 
association between herbicide exposure and immune suppression, 
allergy, or autoimmune disease.  See Notice, 75 Fed.Reg. 32540, 
32548 (2010).

The Veteran has pointed to the presumption of service connection 
for acute and subacute peripheral neuropathy set forth in 
38 C.F.R. § 3.309(e).  Note (2) of that section specifically 
states that for purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  The Veteran's peripheral neuropathy does not meet the 
criteria for acute and subacute peripheral neuropathy as set 
forth in the regulations.

While acknowledging the Veteran's belief that his disability is 
due to service, the Secretary's determination suggests that 
pertinent studies have not suggested a link between the immune 
complex disease or peripheral neuropathy and herbicide exposure.  
Therefore, service connection for the claimed disabilities cannot 
be granted on the basis of the presumptive regulations relating 
to exposure to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a Veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet.App. 
78 (1993).

The service treatment records do not provide any indication of 
immune complex disease.  At the time of discharge examination in 
November 1969, the Veteran expressly denied any problems that 
might indicate immune complex disease to include vasculitis and 
peripheral neuropathy.  All the Veteran's body systems were 
clinically evaluated as normal at that time.  Further, no signs 
or symptoms are reflected in the record for the one year 
presumptive period after service.  Here, the Veteran left service 
in November 1969 and was not seen for symptoms of immune complex 
disease until 2005.  

In March 2005, the Veteran presented to a private hospital with 
increased weakness and numbness, predominantly involving the 
anterior thighs symmetrically with a transient fever.  
Examination was remarkable for predominantly subtle weakness of 
the handgrip, and marked edema of the lower extremities without 
palpable cords.

An April 2005 private treatment record shows an impression of 
small vessel vasculitis involving the digits, with 
glomerulonephritis of a segmental and membranous nature; 
peripheral neuropathy possibly related to glomerulonephritis or a 
metabolic process; and a prior history of hypereosinophilia with 
an IgG kappa monoclonal peak, possibly related to an underlying 
parasitic disease given that he had prior malaria or some other 
parasite while in Vietnam; this could also represent a 
paraneoplastic process.  A separate April 2005 private medical 
record shows, however, a diagnostic impression of neuropathy 
secondary to degenerative disc disease and spinal stenosis, less 
likely a perineoplastic syndrome.

A June 2005 private needle biopsy of the left kidney shows a 
diagnosis of mixed membranous and focal proliferative 
glomerulonephritis, immune complex mediated type.

The record contains three medical nexus opinions: a May 2007 VA 
examination report, an October 2006 opinion from a private 
physician, and a January 2009 VA examination report with an 
addendum in December 2009.  

In May 2007, the examiner diagnosed chronic demyelinating 
peripheral neuropathy and myopathy secondary to vasculitis.  He 
noted the etiology was unknown and that vasculitis is not a 
presumptive condition noted to be caused by Agent Orange 
exposure.  

In the October 2006 opinion letter, a private doctor noted two 
symptoms related to the Veteran's exposure to Agent Orange, 
acquired porphyria (for which the Veteran is already service-
connected as chloracne) and peripheral neuropathy.  

The January 2009 VA examiner noted subacute peripheral neuropathy 
of upper and lower extremities which is as likely as not related 
to vasculitis.  He noted that the etiology of the vasculitis is 
unknown.  The examiner stated that he cannot provide an opinion 
as to whether subacute peripheral neuropathy is at least as 
likely as not directly related to Agent Orange exposure in 
service without merely resorting to speculation.  The Board 
requested a rationale for the examiner's determination that an 
opinion could not be provided.  The examiner noted the lack of 
medical evidence of neurological problems during service.  He 
also noted no medical records substantiating that the Veteran had 
onset of symptoms within one year after discharge in 1970 to meet 
the requirements as a presumptive condition.  Based on this 
evidence, the examiner again noted that he could not provide an 
opinion without resorting to mere speculation as to whether the 
Veteran's neuropathy is related to Agent Orange exposure.  

The Board finds that the medical evidence does not show a causal 
relationship between the Veteran's current vasculitis with 
peripheral neuropathy and service.  The May 2007 examiner noted 
peripheral neuropathy as secondary to the vasculitis.  The Board 
notes that the vasculitis did not manifest until December 2004.  
Again, in January 2009, the VA examiner noted that the Veteran's 
peripheral neuropathy was as likely as not related to the 
Veteran's vasculitis.  Although the examiner stated that he could 
not determine if the neuropathy was related to Agent Orange 
exposure due to the lack of evidence of neuropathy during or 
immediately following service, the Board notes that the Veteran 
has not argued continuity of symptomatology since service and has 
admitted to onset of symptoms over 30 years after separation from 
service.  As such, the Board interprets both VA examinations to 
show that the Veteran's peripheral neuropathy is related to the 
Veteran's vasculitis and not to Agent Orange exposure.  

The October 2006 private opinion does state that the Veteran's 
peripheral neuropathy is consistent with herbicide exposure.  The 
examiner failed to provide a rationale for his opinion, noting 
only that the Veteran has both acute and subacute components to 
his peripheral neuropathy.  As stated above, the Secretary has 
found that chronic peripheral neuropathy is not related to 
herbicide exposure and that under the regulation, acute and 
subacute peripheral neuropathy must have manifested within weeks 
or months after separation from service.  The Veteran's doctor 
has provided no reasoning or basis to contradict these findings 
from the National Academy of Sciences.  As such, the Board finds 
the VA examinations to be more probative regarding the etiology 
of the Veteran's vasculitis and peripheral neuropathy.  

The Board has considered the Veteran's lay testimony in 
determining whether service connection is warranted.  In a March 
2006 letter from the Veteran's wife, she noted that the Veteran 
had never had a serious illness and never had to take sick leave.  
She dated the onset of the Veteran's symptoms to December 2004, 
escalating by February 2005.  This lack of any post-service 
complaints or medical evidence of immune complex disease until 
decades after service is probative to the issue of chronic 
disability.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time between 
service and post-service medical treatment may be considered as 
part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran and his wife have provided lay evidence as to the 
onset of his symptoms from December 2004 to February 2005.  They 
do not argue continuity of symptomatology since service, but 
rather opine that the Veteran's current disability is 
etiologically related to service.  The Veteran, however, has not 
demonstrated that he has expertise in medical matters.  While 
there is no bright line exclusionary rule that a lay person 
cannot provide opinion evidence as to a nexus between an 
inservice event and a current condition, not all medical 
questions lend themselves to lay opinion evidence.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the 
Federal Circuit indicated that the complexity of the claimed 
disability is to be considered in determining whether lay 
evidence is competent.  As to a nexus opinion relating the 
Veteran's present disability to his active service including 
exposure to herbicides, the Board finds that the etiology of the 
Veteran's immune complex disease, specifically vasculitis with 
peripheral neuropathy, is too complex an issue, one typically 
determined by persons with medical training, to lend itself to 
lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such 
as fatigue, pain, weight loss, and weakness, which are non-
medical in nature; however he is not competent to render a 
medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of lay 
diagnosis).  

 After reviewing the totality of the evidence in this case, the 
Board must conclude that the preponderance of the evidence weighs 
against the claim.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim for service connection for immune complex 
disease, to include vasculitis and peripheral neuropathy as due 
to exposure to Agent Orange, must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for an immune complex disease, 
other than chloracne, to include as due to herbicide exposure in 
Vietnam is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


